DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL (Nokia Networks, 3GPP TSG RAN1 NO-IOT adhoc, R1-16008).
RE claims 6 and 12, NPL discloses a user terminal and radio communication method comprising: a control section that performs communications by using at least one of numerologies with different subcarrier spacing (Section 21 and 2.2, 3.75kHz and 15kHz numerologies are multiplexed) that respectively have a constant number of symbols per slot and a constant number of subcarriers per Physical Resource Block (PRB) (Figure 4) ; and a receiving section that receives information regarding the (Implicit in the NPL as well as inherent in the art that the terminal utilizing the frame design disclose therein would be configured to receive the necessary allocation and frame structure information in order to communicate with a network).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Ahmadi et al. (US 2008/0095195, Ahmadi hereafter).
RE claims 7 and 13, NPL discloses a user terminal and radio communication method comprising a user terminal comprising: a control section that performs communications by using at least one of numerologies with different subcarrier spacing (Section 21 and 2.2, 3.75kHz and 15kHz numerologies are multiplexed) that respectively have a constant number of subcarriers per Physical Resource Block (PRB) (Figure 4) ; and a receiving section that receives information regarding the numerologies (Implicit in the NPL as well as inherent in the art that the terminal utilizing the frame design disclose therein would be configured to receive the necessary allocation and frame structure information in order to communicate with a network).
NPL does not explicitly disclose a variable number of symbols per 1 ms.
However, Ahmadi teaches a variable number of symbols per 1 ms (Paragraphs 60 and 110 teaches that a number of symbols per frame varies with the numerology)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal and method of NPL with the teachings of Ahmadi in order to maintain compatibility with legacy systems.
 Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Ahmadi and further in view of Khoryaev et al. (US 2018/0227155, Khoryaev hereafter).
RE claim 8, NPL in view of Ahmadi discloses the user terminal according to claim 7 as set forth above. NPL in view of Ahmadi does not explicitly disclose wherein the numerologies respectively have a variable number of slots per 1 ms. 
However, Khorayev teaches wherein the numerologies respectively have a variable number of slots per 1 ms (Figures 6 and 7, a numerology for a Legacy LTE Numerology for Extended CP and a V2V Numerology for Extended CP are comprises of a different number of slots per 1ms depending on which is uses. Legacy has two slots per 1ms and V2V has 4 slots per 1ms.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal and method of NPL in view of Ahmadi with the teachings of Khoryev since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 10, NPL in view of Ahmadi discloses the user terminal according to claim 7 as set forth above. NPL in view of Ahmadi does not explicitly disclose wherein at least one of the numerologies is applied an extended cyclic prefix, and a number of symbols per slot is different between the numerology that is applied a normal cyclic prefix and the numerology that is applied the extended cyclic prefix (Figures 4 and 5,each numerology has a different number of REs/symbols per slot depending of a Normal CP or an Extended CP is used. A Normal CP being comprised of 84 symbols per slot and an Extended CP being comprised of 72 symbols per slot).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal and method of NPL in view of Ahmadi with the teachings of Khoryev since such a modification would have 
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 11, NPL in view of Ahmadi and further in view of Khoryaev discloses the user terminal according to claim 8 as set forth above. Note that Khoryaev further teaches wherein at least one of the numerologies is applied an extended cyclic prefix, and a number of symbols per slot is different between the numerology that is applied a normal cyclic prefix and the numerology that is applied the extended cyclic prefix (Figures 4 and 5, each numerology has a different number of REs/symbols per slot depending of a Normal CP or an Extended CP is used. A Normal CP being comprised of 84 symbols per slot and an Extended CP being comprised of 72 symbols per slot).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal and method of NPL in view of Ahmadi with the teachings of Khoryev since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over NPL in view of Khoryaev.
RE claim 9, NPL discloses the user terminal according to claim 6 as set forth above. NPL in view of Ahmadi does not explicitly disclose wherein at least one of the numerologies is applied an extended cyclic prefix, and a number of symbols per slot is different between the numerology that is applied a normal cyclic prefix and the numerology that is applied the extended cyclic prefix (Figures 4 and 5,each numerology has a different number of REs/symbols per slot depending of a Normal CP or an Extended CP is used. A Normal CP being comprised of 84 symbols per slot and an Extended CP being comprised of 72 symbols per slot).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the terminal and method of NPL with the teachings of Khoryev since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516.  The examiner can normally be reached on Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.